DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 9/1/2020, 12/4/2020, 2/1/21, 5/13/21 and 10/1/21.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.
Election/Restrictions


Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,361,341. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are the broader, “genus-type” claims compared to the more specific, “species-type” claims of the ‘341 patent.
Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 3, the language “the single crystalline n-doped GaN layer” lacks antecedent basis as it has not been established in the parent claim, Claim 1.  The Examiner notes Claim 3 may have been intended to depend from Claim 2, which would give antecedent basis to the language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Patent No. 8,761,218) (“Lin”).
Regarding Claim 1, Lin teaches a red-light emitting diode, comprising: an n-doped portion (Figure 4b, item 414); a p-doped portion (Figure 4b, item 426); and a light emitting YGa(1-Y)N, where y is in a range from 0.3 to 1.0 (column 10, line 27); or (d) a UV emitting InGaN/GaN superlattice is located between the n-doped portion and the light emitting region (Figure 4b, item 418).
Regarding Claim 2, Lin further teaches wherein the n-doped portion comprises a single crystalline n-doped GaN portion (column 10, lines 14-15) and the p-doped portion comprises a p-doped III-nitride layer which comprises a p-doped aluminum gallium nitride layer (column 10, line 38).
Regarding Claim 3, Lin further teaches at least one strain-modulating layer (Figure 4b, item 418) located between the single crystalline n-doped GaN layer and light emitting region.
Regarding Claim 4, Lin further teaches the at least one strain-modulating layer comprises a plurality of strain-modulating layer stacks that is located on the single crystalline n- doped GaN layer and comprises a respective intervening indium gallium nitride layer and a respective intervening GaN layer (column 10, lines 50-51).
Regarding Claim 8, Lin further teaches the single crystalline n-doped GaN portion is a single crystalline n-doped GaN layer having a planar top surface; and each layer within the plurality of strain-modulating layer stacks, the light-emitting indium gallium nitride layer, the III-
Regarding Claim 10, Lin further teaches the light emitting diode comprises feature (b) (column 10, lines 20-27).
Regarding Claim 12, Lin further teaches the light emitting diode comprises feature (d) (Figure 4b, item 418).
Regarding Claim 13, Lin further teaches the light emitting diode comprises two or more of features (a) to (d) (see rejections of Claims 10 and 12).
Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renjie Wang, Hieu P. T. Nguyen, Ashfiqua T. Connie, J. Lee, Ishiang Shih, and Zetian Mi, Color-tunable, phosphor-free InGaN nanowire light-emitting diode arrays monolithically integrated on silicon, Optics Express Vol. 22, Issue S7, pp. A1768-A1775 (2014) (“Wang”).
Regarding Claim 16, Wang teaches a nanowire red-light emitting diode, comprising: an n-doped nanowire core portion (Figure 3b, item n-GaN); a p-doped portion (Figure 3b, item p-GaN); and a light emitting shell located on the n-doped nanowire core under the p-doped portion, the light emitting shell comprising: a light-emitting indium gallium nitride shell (Figure 3b, item InGaN) emitting light at a peak wavelength between 600 and 750 nm under electrical bias thereacross (see “Results and Discussion” – not teaching of emission up to 700nm and specific graph of emissions in Figure 3A); a III-nitride shell (Figure 3b, item EBL) located on the light-emitting indium gallium nitride shell; and a GaN barrier (Figure 3b, item p-GaN) shell located on the III-nitride shell.
Regarding Claim 17, Wang further teaches the III-nitride layer comprises a p-doped aluminum gallium nitride layer (“Growth and device fabrication” – “one 10 nm p-doped AlGaN EBL”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to Claim 1 above.
Regarding Claim 5, Lin teaches Claim 1 as indicated above. Lin does not explicitly teach the light-emitting indium gallium nitride layer has a composition of InXGa(lX)N, wherein x is in a range from 0.26 to 0.55; and the light-emitting indium gallium nitride layer has a thickness in a range from 3 nm to 7 nm. However, Lin teaches overlapping ranges to those in the claims, specifically “at least 16%” Indium concentration and a thickness greater than 4 nm (see column 9, lines 30-35).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (see MPEP §2144.05).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the claimed indium concentrations and layer thicknesses to optimize emission properties. 
Regarding Claim 6, Lin further teaches wherein the p-doped III-nitride layer comprises a p-doped aluminum gallium nitride layer (Figure 4b, item 422).  Lin does not specifically teach the layer has a thickness in a range from 0.5 nm to 5.0 nm and the GaN barrier layer has a thickness in a range from 5 nm to 20 nm, however absent a showing of criticality with respect to layer thicknesses (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve optimized light emission.  It has been held that discovering an optimum value In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 7, Lin further teaches comprising a p-doped GaN layer (Figure 4b, item 426) located on the p-doped aluminum gallium nitride layer.
Regarding Claim 11, Lin teaches Claim 1 as indicated above.  However, Lin does not specifically teach the light emitting diode comprises feature (c), although Lin does teach the Al concentration to be 20% (column 10, line 27).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to optimize the Al concentration of the AlGaN layer, as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding Claim 15, Lin teaches Claim 1 as indicated above. Lin does not specifically teach the light-emitting indium gallium nitride layer emits light at a peak wavelength between 610 and 650 nm under electrical bias thereacross.  However, Lin teaches red light emission (column 9, line 29) and further teaches In concentration in the emission layer increases increase the wavelength of emission from the layer (column 9, lines 33-35). It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the emission ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to Claim 1 above, and further in view of Renjie Wang, Hieu P. T. Nguyen, Ashfiqua T. Connie, J. Lee, Ishiang Shih, and Zetian Mi, Color-tunable, phosphor-free InGaN nanowire light-emitting diode arrays monolithically integrated on silicon.
Regarding Claim 9, Lin teaches Claim 1 as indicated above.  Lin does not specifically teach the light emitting diode comprises feature (a).  However, nanowire light emitting devices are well known in the art.  Specifically, Wang teaches a nanowire LED device using all the same materials as Lin (see Figure 3b).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the nanowire LED of Wang as the device of Lin, as it allows for the creation of micron and nanoscale tunable full color LED arrays (see abstract of Wang).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to Claim 1 above, and further in view of Banna et al. (US Patent Application Publication No. 2017/0338277) (“Banna”).
Regarding Claim 14, Lin teaches Claim 1 as indicated above. Lin does not specifically teach wherein the red-light emitting diode comprises a first light emitting diode which has a width between 1 and 100 microns located in a direct view display on a backplane, which further comprises a second green-light emitting light emitting diode a third blue-light emitting diode located on the backplane.  However, Banna teaches including multiple color LEDs on a backplane (see Figures 1a-1b, items 130, 140, and 150) with optimizable device widths (¶0053).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include the multiple color devices and backplane of Banna using the specific red LED of Lin, as doing so allows for the increased functionality of the product of different light emission colors.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891